Defendant in error files motion to dismiss because petition in error was not filed in this court within six months from the date of the order appealed from. Judgment was entered on the 18th day of August, 1915. Motion for new trial was overruled August 26, 1915, and case-made filed in the office of the clerk of this court on February 25, 1916, but no petition in error was filed therewith within the six months' period fixed by the statute. Section 5240, Rev. Laws 1910; Dill v. Flesher, ante,
p. 359, 156 P. 1191; King v. Horse Chief Eagle, 23 Okla. 532,101 P. 1135.
The motion to dismiss is sustained.
All the Justices concur, except THACKER, J., absent.